Title: To James Madison from Fulwar Skipwith, 13 May 1808
From: Skipwith, Fulwar
To: Madison, James



Paris 13th. May 1808

Since the date of my letter to you of the 7th. Ulto. containing a paragraph on the Subject of Zedediah Snow, his Excellency the Minister of Marine has kindly given me an informal communication of the papers Seized upon him which are
1o.  a Receipt of the Customs of the cape dated July 2. 1806. for the duties on the outward Cargo of Snow’s vessel.
2o.  a Notarial act of Sale of the vessel called William to Said Snow & by him called l’Espoir d’Haiti, in which Snow is declared to be an inhabitant of the Cape.
3o.  Signals & Instructions Signed J. Lewis Commander of the Convoy of which l’Espoir d’Haiti made one.
It was also communicated to me on the part of his Excellency the Minister of Marine that Several fruitless attempts had been made by him to invoke his Majesty’s definitive orders respecting Snow, but that his Majesty’s pleasure was to let him remain longer a prisoner, and this from a motive of humanity, for if brought to trial, his fate might yet prove more serious.
On his Majesty’s return, however, to Paris, I was advised to renew the application I had before made, resting my means more on the ground of Mercy than on principles of positive Right.  I shall not neglect therefore to make another attempt to obtain the liberation of the unhappy Zedediah Snow  I have the honor to be Respectfully

Fulwar Skipwith


The Council of Prizes have not yet commenced the trials of the American property captured & Sequestered under the late french decrees.

